Order filed June 09, 2015




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-14-00511-CR
                                 ____________

              CATHY BROCKHAUS PARADOSKI, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                On Appeal from the County Court at Law No 3
                          Fort Bend County, Texas
                   Trial Court Cause No. 10-CCR-152210

                                   ORDER

       This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State's Exhibit 4, a
DVD.
      The clerk of the County Court at Law No 3 is directed to deliver to the Clerk
of this court the original of State's Exhibit 4, a DVD, on or before June 12, 2015.
The Clerk of this court is directed to receive, maintain, and keep safe this original
exhibit; to deliver it to the justices of this court for their inspection; and, upon
completion of inspection, to return the original of State's Exhibit 4, a DVD, to the
clerk of the County Court at Law No 3.



                                             PER CURIAM




                                         2